WHEEDER, District Judge.
The tariff law of July 24, 1897, c. II, § 1, Schedule N, par. 434, 30 Stat. 192 [U. S. Comp. St. L901, р. 1676], provides for a duty 011 “articles commonly known as jewelry and parts thereof, finished or unfinished, not specially provided for,” of 60 per cent, ad valorem; and by paragraph 450, Act July 24, 1897, с. 11, § 1, Schedule N, 30 Stat. 193 [U. S. Comp. St. 1901, p. 36781, on “manufactures of leather, or of which it is a component material of chief value,” of 35 per cent, ad valorem. These articles in question are leather watch guards mounted with cheap iron hits, spring loops, and stirrups in imitation of harness, bridle, and saddlery materials, and worn by horsemen. They have been assessed for duty as jewelry, under paragraph 434, at 60 per cent., against a protest claiming them to be dutiable under paragraph 450, as a manufacture of leather, or of which leather is the component material of chief value, at 35 per cent, ad valorem. These articles do not appear to he commonly known as jewelry, although they are used for some of the same purposes for which jewelry is used. They are not dealt in by jewelers, hut more by dealers in leather goods. Para.graph 434' does not apply to jewelry generally, but to articles commonly known as jewelry, which do not appear to include these. Apparently they should have been assessed at 35 per cent, under paragraph 450.
Decision reversed.